Electronically Filed
                                                      Supreme Court
                                                      SCWC-16-0000509
                                                      17-NOV-2017
                                                      11:35 AM



                           SCWC-16-0000509

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             DEWITT LONG,
                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-16-0000509; CR. NO. 06-1-1478)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
  and Circuit Judge Nakasone, in place of Wilson, J., recused)

          Petitioner/Defendant-Appellant Dewitt Long’s

application for writ of certiorari, filed on September 28, 2017,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 17, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Karen T. Nakasone